Rogers-BA et vir v. State                                           















IN THE
TENTH COURT OF APPEALS
 

No. 10-96-048-CV
 
     BETTY ANDREWS ROGERS,
     ET VIR, ET AL.,
                                                                                              Appellants
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 
From the County Court At Law
Ellis County, Texas
Trial Court # C-2606
                                                                                                    

 OPINION ON THE STATE'S
MOTION TO RESET CAUSE FOR SUBMISSION
                                                                                                    

      By order dated June 12, 1996, we notified the parties that the dispute in this cause is
appropriate for resolution by an alternative dispute resolution procedure.  Tex. Civ. Prac. &
Rem. Code Ann. § 154.021(a) (Vernon Supp. 1996).  The State filed a document titled "Motion
to Reset Cause for Submission" on the same day, in which it states:
      For all the reasons contained in Appellee's Brief, Appellee sincerely believes, that
based upon the law of the State of Texas, the Appellants are entitled to nothing.  The
Honorable Judge Scoggins also believes, that based upon the law of the State of Texas,
the Appellants are entitled to nothing as reflected by his findings of fact, conclusions of
law, and final judgment.  Therefore Appellee is unwilling to spend taxpayer money until
and unless this Honorable Court of Appeals rules otherwise in an appellate opinion and
judgment.
      Mere intransigence or an unwillingness to comply with our orders does not constitute a
reasonable basis for an objection to referring a cause to an alternative dispute resolution
procedure.  Thus, we overrule the State's "objection".
      We referred this cause to mediation by a separate order issued on July 10, 1996.  We decline
to disturb the process set in motion by that order.  The State's motion to reset this cause for
submission is denied.
                                                                                 PER CURIAM


Before Chief Justice Davis,
          Justice Cummings, and
          Justice Vance
Motion denied
Order issued and filed August 14, 1996
Do not publish